                           Case 3:19-cr-00596-SI           Document 10        Filed 01/02/20          Page 1 of 1
                                                                                                    RIGINAL
AO 442 (Rev. 11 / 11 ) Arrest Warrant



                                            UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Oregon


                    United States of America
                                   V.                                )
                                                                     )       Case No.    3:19-cr-00596-Sl-1
               RICHARD STEVEN ALBERTS, II                            )
                                                                     )
                                                                     )
                                                                     )
                                Defendant


                                                       ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                        RICHARD STEVEN ALBERTS , II
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment                0    Superseding Indictment     0 Information         0 Superseding Information           O Complaint
0 Probation Violation Petition               0 Supervised Release Violation Petition      0 Violation Notice          O Order of the Court

This offense is briefly described as follows :


  Conspiracy to Distribute Controlled Substances
  Distribution of Heroin




Date:_-=
       12=/=-20=/=-20~1~9__
                                                                                                Issuing officer 's signature

City and State: _ _P_o_rt_la_n_d~,O_R_ _ __                                                   J Norgate, Deputy Clerk
                                                                                                  Printed name and title




                                                                  Return
           This warrant was received on (date)
at (city and state)


Date:
                                                                                              sting officer 's signature



                                                                                             Printed name and title
